Judgment of the County Court, Kings County, convicting defendant of the crime of grand larceny in the first degree, on numerous counts, and imposing sentences thereon, and orders, affirmed. No opinion. Lewis, P. J., Carswell and Johnston, JJ., concur; Adel and Wenzel, JJ., dissent and vote to reverse the judgment on the law, to dismiss the indictment, and to dismiss the appeal from the orders, with the following memorandum: The case against appellant is entirely circumstantial. There is evidence that he aided and assisted Lobel, a codefendant (see People v. Lobel, post, p. 978, decided herewith), to cash checks in New York County, and that the checks were stolen. There can, however, be no exclusive inference from the evidence that appellant had knowledge that the checks were stolen; and it can as readily be inferred from the evidence that his knowledge was to the effect that the checks were of another character. The specific crimes submitted to the jury by the trial judge were not proved beyond a reasonable doubt to have been committed by the appellant.